Exhibit 10.1

 

 

[a1.jpg]

 

 

February 10, 2016

 

 

Art’s-Way Manufacturing Co., Inc.

5556 Highway 9

Armstrong, IA 50514-7566

 

 

Re:

Obligation Paid in Full

 

 

Ladies and Gentlemen:

 

Reference is made to the Obligation (22 / 7431732097 / 42) dated as of May 1,
2013 between Art’s-Way Manufacturing Co., Inc. (the “Borrower”) and U.S. Bank
National Association (the “Bank”).

 

This obligation is now paid in full and a request to release the mortgage for
101 Dayton Ave., Ames, IA 50010 has been processed.

 

Payoff As of February 10, 2016

Principal: $1,077,392.95

Interest:  $          802.66

Total Amount: $1,078,195.61

 

If you have any questions regarding this notice, please contact Doug Ragaller at
(XXX)-XXX-XXXX.

 

Sincerely,

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

Doug Ragaller, Market President